UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52047 PREMIERE OPPORTUNITIES GROUP, INC. (Exact name of small business issuer in its charter) Nevada 11-3746201 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 264 Union Blvd, First Floor, Totowa NJ 0712 (Address of principal executive offices) (973-390-0072) (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Large accelerated filer o Accelerated filer o Non-accelerated filer o Smallerreporting company x (Do not check if asmaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 102,128,139 shares as of September 30, 2011 PREMIERE OPPORTUNITIES GROUP, INC. INDEX Page PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 15 Premiere Opportunities Group, Inc. and Subsidiaries Consolidated Balance Sheets For the Nine Months Ending September 30 2011 (unaudited) and December 31 2010 (audited) September 30 December 31 2011 (Unaudited) ASSETS Current Assets: Cash $ $ Total Assets $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Accrued compensation Secured note and accrued interest payable Unsecured notes and accrued interest payable Convertible notes and accrued interest payable Total Current Liabilities Commitments and Contingencies Stockholders' Deficit Common Stock - $0.001 par value, 100,000,000 shares authorized, 102,128,139 shares issued and outstanding 0 Additional Paid-In Capital Common stock subscriptions Accumulated (Deficit) ) (8,639,491 ) Total Stockholders' Deficit ) (3,283,083 ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements 3 PREMIERE PUBLISHING GROUP, INC. and Subsidiaries Condensed Consolidated Statements of Operations and Discontinued Operations (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues from Discontinued Operations Advertising, circulation, events and other $ - $ - $ - $ - Operating Expenses Production, distribution and editorial - Selling, general and administrative Consulting services - Total Operating Expenses Loss From Operations ) ) ) Other Income (Expense) Interest expense and financing costs ) Change in value of warrant and derivative liabilities - - - Total Other Income (Expense) Income (Loss) Before Provision for Income Taxes ) ) Provision for Income Taxes - Net (Loss) From Operations $ ) $ ) $ ) ) Net (Loss) Per Common Share $ ) $ $ ) $ Weighted Average Common Shares Outstanding The accompanying notes are an integral part of these financial statements 4 PREMIERE PUBLISHING GROUP, INC. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, September 30, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ ) Adjustment to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization expense - Common stock issued for expenses - - Amortization of debt issue costs - Change in value of warrant and derivative liabilities - ) Changes in assets and liabilities: Accounts payable - Accrued expenses - - Accrued interest Net cash used in operating activities - - NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS - - CASH AND CASH EQUIVALENTS, Beginning of period - ) CASH AND CASH EQUIVALENTS, End of period $
